Citation Nr: 1622602	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-41 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for multiple sclerosis. 

The Veteran testified at a Board videoconference hearing before the undersigned in November 2012; a transcript of this hearing is of record. 

In January 2014 the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for multiple sclerosis, claimed as due to herbicide exposure.

The Board notes that the Veteran served in Vietnam and was therefore presumptively exposed to herbicides.  The Veteran contends that his multiple sclerosis is a result of his presumed chemical exposure to Agent Orange while he served in Vietnam.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) (6) (iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

Notably, multiple sclerosis is not among the presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  However, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Pursuant to the January 2014 Board's remand, the Veteran was afforded an examination in February 2014.  The examiner opined that the Veteran's multiple sclerosis was not related to, nor had its onset during service.  The available evidence did not support likely symptoms of multiple sclerosis occurring during service, nor the 7 year period following service based on the claims file review.  The examiner also noted that per protocol, presumed conditions associated with Agent Orange did not include multiple sclerosis.  

It appears that the only rationale provided for finding that the multiple sclerosis is not related to herbicides was the fact that the disease has not been recognized by VA as a presumptive condition.  The Court of Appeals for Veterans Claims has determined that such an opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As a result, the Board finds that the February 2014 VA examination is incomplete and that the evidence currently of record is insufficient to resolve the claim for service connection for multiple sclerosis.

Therefore, the file should be forwarded to the VA examiner who conducted the February 2014 VA examination, if available, to obtain an addendum medical opinion concerning whether the Veteran's multiple sclerosis arose during service or is otherwise medically related to service, to include as due to conceded herbicide exposure.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that examined the Veteran for his multiple sclerosis disability in February 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis disability is a result of his presumed herbicide exposure in service.  

The examiner should also note that while multiple sclerosis is not subject to presumptive service connection, the Veteran may still show an actual direct relationship to herbicide exposure.  The mere fact that a disability has not been recognized under law is not a sufficient basis for rendering a negative opinion on the medical question at issue.

The examiner should also specifically consider and discuss the February 2013 nexus statement of the private physician who opined that the Veteran's multiple sclerosis was "as most likely caused by or a result of chemical exposure".  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




